       Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 1 of 14 PageID 4
Filing # 124435080 E-Filed 04/06/2021 05 :02:46 PM


                 IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                         IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                       CIVIL DIVISION

          Tyrone Evans,                                      Case No.:

                     Plaintiff,
           v.                                                Ad Damnum: $15,000 + Atty Fees and
                                                             Costs
          LVNV Funding, LLC

                     Defendant .                                     JURY TRIAL DEMANDED

                                   COMPLAINT AND DEMAND FOR JURY TRIAL

                COMES NOW the Plaintiff, Tyrone Evans (“Mr. Evans”), by and through his attorneys,

         Seraph Legal, P.A., and complains of the Defendant, LVNV Funding, LLC (“LVNV”) stating as

         follows:


                                           PRELIMINARY STATEMENT

                1.         This is an action brought by Mr. Evans against LVNV for violations of the Florida

         Civil Remedies for Criminal Practices Act , Florida Statute § 772.101, et . seq . (“CRCPA”), the

         Florida Consumer Collection Practices Act , Florida Statute § 559.55, et. seq . (“FCCPA”) and

         the Fair Debt Collection Practices Act , 15 U.S.C. § 1692, et. seq . (“FDCPA”).


                                           JURISDICTION AND VENUE

                2.        Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), the CRCPA, Florida

         Statute § 772.104, the FCCPA, Florida Statute § 559.77, and Florida Statute § 34.01.

                3.        LVNV is subject to the provisions of the FDCPA, FCCPA and CRCPA, and is

         subject to the jurisdiction of this Court pursuant to Section 48.193, Florida Statutes.

                4.        Venue is proper in Hillsborough County, Florida, pursuant to Florida Statute §

         47.051, because the acts complained of were committed and / or caused by the Defendant therein.


                                                      Page 1 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 2 of 14 PageID 5




                                      PARTIES - Mr. Evans

        5.       Mr. Evans is a natural person who at all times relevant has resided in Tampa,

 Hillsborough County, Florida.

        6.       Mr. Evans is a Consumer as defined by 15 U.S.C. § 1692a(3) and Florida Statute §

 559.55(8).

                                         PARTIES - LVNV

         7.      LVNV is a Delaware limited liability company with a primary business address of

                         .
  6801 S. Cimarron Rd , Suite 424 J, Las Vegas, NV 89113.
                                     -
         8.      LVNV is registered to conduct business in the State of Florida, where its Registered

  Agent is Corporation Service Company, 1201 Hays Street, Tallahassee, FL 32301.

         9.      LVNV is registered with the Florida Office of Financial Regulation as a Consumer

  Collection Agency (“CCA”), holding license number CCA9902540. SEE PLAINTIFF’S

  EXHIBIT A.

         10.     Asa licensed CCA, LVNV knows, or should know, the requirements of the FDCPA

  and FCCPA.


                                   FACTUAL ALLEGATIONS

                                                                .
                              Avant Makes Illegal Loan to Mr Evans

        11.      In or around June 2016, Mr. Evans obtained an installment loan (the “Avant

 Loan ”) from a predatory online lender, Avant, LLC (“Avant”).

        12.      Mr. Evans used the proceeds of the loan to fund the purchase of household goods

 and services.




                                             Page 2 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 3 of 14 PageID 6




           13.    Thus, the Avant Loan arose from the purchase of goods and services which were

 primarily for family, personal, or household purposes, and therefore meets the definition of Debt

 under the FDCPA, 15 U.S.C. § 1692a(5) and the FCCPA, Florida Statute § 559.55(6).

           14.    The Avant Loan had a stated principal amount of $5,000.

           15.    The Avant Loan was, purportedly, funded through WebBank, a small, single-

 branch bank in Salt Lake City, Utah (the “Debt”).

           16.    In June 2016, Avant’s website, mvvv.avant.com. advertised its “quick and easy”

 loans to consumers under a banner headline, “Fed up with fees? No origination fees on unsecured

 loans.”

           17.    Although Avant charged no per se “origination fee,” it did assess an “administrative

 fee” of $299.25 to Mr. Evans. This fee was disclosed in small print in a single paragraph of a 13-

 page loan agreement.

           18.    Thus, Mr. Evans received loan proceeds of $4,700.25 for his $5,000 loan with had,

 ostensibly, “no origination fee.”

           19.    The interest rate on most Avant loans, was slightly under 36% annually. The exact

 annual percentage rate (“APR”) on Mr. Evans’ loan was, upon information and belief, 35.94%.

           20 .   Florida Statue 687.071(2) renders loans made at interest rates between 25 to 45

 percent per year a second-degree misdemeanor.

           21.    Florida Statute 687.071(7) indicates any such loan, and logically any debt stemming

 from such extension of credit, is void and unenforceable.

           22.    Thus, the loan made by Avant to Mr. Evans was thus void ab initio. See Stubblefield

 v. Dunlap, 148 Fla. 401, 4 So.2d 519 (1941); Pushee v. Johnson, 123 Fla. 305, 166 So. 847 (1936);

 River Hills, Inc. v. Edwards , 190 So.2d 415 (Fla. 2d DCA 1966). Richter Jewelry Co. v.




                                              Page 3 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 4 of 14 PageID 7




      __
  Schweinert , 169 So. 750, 758-59 (Fla. 1935) (criminally usurious loans are “void as against the
 it




  public policy of the state as established by its Legislature.”)

              23.     The Avant loan is therefore an “unlawful debt” per Florida Statute § 772.102(2).

              24.     Florida law prohibits any recover of the principal on such loans. Rollins v. Odom,

      519 So. 2d 652, 656 (Fla. Dist. Ct. App. 1988).

                               Avant Engages in Rent-a-Bank Scheme with WebBank

              25.     Avant is a Chicago-based “FinTech” business which makes loans to consumers at

      interest rates illegal in the vast majority of states.

              26.     In an effort to avoid state usury laws, Avant “partnered” with WebBank, a single-

      branch bank chartered in Utah, which has no maximum legal interest rate enshrined in its state

      law.

              27.     In such “rent-a-bank” schemes, predatory lenders like Avant make loans to

      consumers in states which prohibit usury, including Florida.

              28.     Avant then launders its loans through WebBank, an out-of-state bank that is not

      subject to state interest rate limits pursuant to the National Bank Act.

              29.     However, WebBank was not the true lender of Mr. Evans’s loan.

              30.     Indeed, WebBank had virtually nothing to do with the marketing, underwriting,

      servicing, collection, and post-charge-off sale to defendant LVNY.

              31.     Moreover, at no point was any of WebBank’s own capital actually at risk, nor did

      WebBank stand to profit, other than nominally, had Mr. Evans paid the loan in full.

              32.     As per Avant’s business model, once WebBank “made” the loan to Mr. Evans, the

      loan was immediately assigned to Avant.




                                                     Page 4 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 5 of 14 PageID 8




        33.     Avant then proceeded to attempt to collect the loan - including the usurious interest

 - from Mr. Evans.

        34.      However, Avant, a non-bank assignee of the Avant Loan, had no legal ability to

 collect the assessed interest. See . Madden v. Midland Funding, LLC , 786 F.3d 246 (2d Cir. 2015).

        35.     Avant has been sued in the past for collection of an illegal loan and is thus aware

 that as a non-bank assignee of a loan, it . does not share in the bank’s exception from state usury

 laws. See Martha Fulford, Administrator Uniform Consumer Credit Code v. Marlette, Wilmington

 Trust, NA, solely as trustee for certain trusts, Wilmington Savings Fund Society, and intervenor

 Cross River Bank , case 17CV30376, Denver County, Colorado.

               LVNV Attempts to Collect Usurious Avant Loan from Mr. Evans

        36.     Mr. Evans made at least 11 payments totaling over $2,500 of payments on the

 Avant Loan between June 2016 and June 2017.

        37.     By November 2017, Avant claimed Mr. Evans owed $4,834 - more than the

 $4700.25 he had received from Avant - despite already having made at least $2,500 of payments

 in the first 12 months of the loan.

        38.     Around November 2017, Avant sold the Avant Loan to Sherman Originator LLC,

 a subsidiary of the Sherman Financial Group.

        39.     The Avant Loan was thereafter transferred to LVNV.

        40.     LVNV, pursuant to 15 U.S.C. § 1692g, thereafter mailed Mr. Evans a collection

 letter, seeking to collect the Avant Loan.

        41.     On information and belief, LVNV mailed Plaintiff a second collection letter which

 also sought to collect the Avant Loan and has made written demand for payment, either itself or




                                              Page 5 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 6 of 14 PageID 9




 through an authorized third-party agent working on its behalf, from Mr. Evans in the last 12

 months.

          42.   LVNV also reported the purported “debt” to the major consumer credit reporting

 agencies (“CRAs”), including Experian, monthly, beginning May 2018. SEE PLAINTIFF’S

 EXHIBIT B.

          43.   Reporting a debt to a CRA is an attempt to collect the debt alleged therein. See,

 e.g., Edeh v. Midland Credit Management, Inc., 748 F. Supp. 2d 1030 (D. Minn. 2010) (“The

 Court has learned, through its work on countless FDCPA cases, that threatening to report and

 reporting debts to CRAs is one of the most commonly-used arrows in the debt collector's quiver.”)

          44.   LVNV certified to the CRAs that the debt it was reporting as “in collection” - the

 Avant Loan - was a legitimate, lawful debt.

          45.   LVNV knew, or should have known, that it was collecting illegal debt from Mr.

 Evans.

          46.   LVNV is one of the largest debt buyers in the country and has a team of in-house

 lawyers advising it on consumer protection statutes.

          47.   Beyond this, LVNV was in possession of the original loan agreement documents

 creating the Debt.

          48.   On information and belief, the usurious interest rate was printed in large, bold type

 on the Truth in Lending Act disclosure.

          49.   LVNV has attempted to collect virtually identical, unlawful debts which it

 purchased from Avant from other Florida consumers , within the last 12 months. Indeed, in some

 cases, LVNV filed lawsuit attempting to obtain court judgment on these illegal debts. See, e.g.,




                                            Page 6 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 7 of 14 PageID 10




  LVNV Funding LLC vs. Vanessa Harris, Case 21 -CC-004396, January 20, 2021 (seeking judgment

  on a purported debt stemming from a loan made at over 36% interest by Avant).

         50.     Mr. Evans’s credit reports and scores have been severely and adversely negatively

  impacted from LVNV’s false reporting that he legitimately owes a debt in excess of $4,000 to

  LVNV.

         51.     Mr. Evans suffered severe emotional distress in being subjected to illegal collection

  actions over a loan by LVNV which he, pursuant to Florida law, does not owe.

         52.     In and around December 2020, Mr. Evans contacted LVNV several times, offering

  to settle the debt by paying any remaining principal balance owed. LVNV’s collection agent, who

  identified herself as “Shakima” (spelling phonetic) refused Mr. Evans’ offer, and attempted to

  collect a significantly larger amount from Mr. Evans.

         53.     Mr.      Evans       emailed       LVNV’s        customer      service      address,

  vvebcustomerservice@ resurgent.com. and explained he feared he could end up being forced into

  filing bankruptcy if reasonable settlement of the usurious debt was not achieved.

         54.     Mr. Evans has hired the aforementioned law firm to represent him in this matter

  and has assigned his right to fees and costs to such firm.

                                          COUNT I
                                  VIOLATIONS OF THE FDCPA

         55.     Mr. Evans adopts and incorporates paragraphs 1 - 54 as if fully stated herein.

         56.     LVNV violated 15 U.S.C. § 1692e and 1692e(10) when it used misleading and

  deceptive means to attempt to collect a debt by attempting to collect the Debt from Mr. Evans, a

  Florida resident, both in writing, over the phone, and via credit reporting, claiming a Debt from an

  unlicensed, non-bank entity, Avant, bearing annual interest exceeding 25%, was a legal, valid, and

  enforceable debt, when the Avant Loan was null, void, and unenforceable under Florida law.


                                              Page 7 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 8 of 14 PageID 11




          57.                           ..
                 LVNV violated 15 U.S C § 1692e(2)(a) when it made a false representation about

  the character, amount and/or legal status of a debt by attempting to collect from Mr. Evans, a

  Florida resident, both in writing, over the phone, and via credit reporting, a Debt from an

  unlicensed, non-bank entity, Avant, bearing annual interest exceeding 25%, was a legal, valid, and

  enforceable debt, when the Avant Loan was null, void, and unenforceable under Florida law.

          58.                          .
                 LVNV violated 15 U S.C. § 1692e(8) when it communicated credit information

  which was false, and which LVNV knew, or should have known was false, to wit, that a Debt from

  an unlicensed, non-bank entity, Avant, bearing annual interest exceeding 35%, was a legal, valid,

  and enforceable debt, and that Mr. Evans thus actually owed the $4,000-plus balance, when he did

  not owe it as it was null, void and unenforceable against him pursuant to Florida law.

         59.                          .. .
                 LVNV violated 15 U S C § 1692f(l) when it attempted to collect an amount not

                                                                                 —
  authorized by contract or law - to wit, the entire purported Avant Loan debt from Mr. Evans

  through written demands, over the phone, and credit reporting, when the Avant Loan was null,

  void, and unenforceable under Florida law.

         60.     The Defendants’ conduct renders them liable for the above-stated violations of the

  FDCPA.

         WHEREFORE, Mr. Evans respectfully requests that this Honorable Court enter judgment

  against LVNV for:

         a.      Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

         b.      Actual damages exceeding $5,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

         c.      Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

         d.      Such other relief that this Court deems just and proper.




                                             Page 8 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 9 of 14 PageID 12




                                          COUNT II
                                  VIOLATIONS OF THE CRCPA

         61.     Mr. Evans incorporates Paragraphs 1 - 54 as if fully restated herein.

         62.      LVNV violated Florida Statute § 772.103(4) when it conspired with at least one

  other unknown third party, a contracted, out-of-house collection agent, as well as Avant and

  WebBank, to collect an unlawful debt - - the Avant Loan - and to use any funds collected in

  furtherance of LVNV’s ongoing enterprises.

         63.      The Defendants took action in furtherance of this conspiracy, including mailing a

  collection letter and reporting it to the nationwide CRAs as a purported unpaid debt, damaging Mr.

  Evans’s credit and, in effect, holding his credit report hostage until he paid the unlawful debt.

         64.      The Defendants have gone so far as to sue Florida residents for debts made under

  virtually-identical terms as Plaintiffs Avant Loan and have attempted to collect similar debts

  through credit reporting, phone calls, demand letters, and threats of litigation from hundreds, if not

  thousands, of other Florida residents.

              WHEREFORE, Mr. Evans respectfully requests this Honorable Court enter judgment

  against LVNV, ordering:

         a.       Threefold the amount of actual damages, or, in the alternate, the statutory minimum

                  of $200, whichever is greater, pursuant to Florida Statute 772.104(1);

         b.       Reasonable costs and attorneys' fees pursuant to pursuant to Florida Statute

                  772.104(1);

         c.       An injunction of Estoppel against LVNV from engaging in any further action in

                  violation of Florida law, pursuant to Florida Statute 772.14; and,

         d.       Any other relief this Court deems equitable and proper under the circumstances.



                                               Page 9 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 10 of 14 PageID 13




                                         COUNT m
                                  VIOLATIONS OF THE FCCPA

         65.     Mr. Evans incorporates Paragraphs 1 - 54 as if fully restated herein.

         66 .    LVNV violated Section 559.72(9), Florida Statutes, when it attempted to collect

  the Avant Loan from Mr. Evans via multiple collection letters mailed to him, when the Avant Loan

  was illegitimate and unenforceable due to the application of interest rates in excess of 35% percent

  annually on the principal amount of the loan, in violation of Section 687.071, Florida Statutes, and

  LVNV knew, or should have known, that the Avant Loan was unenforceable in Florida.

         67.     LVNV violated Section 559.72(9), Florida Statutes, when they asserted rights

  which do not exist, specifically, the right to collect the Avant Loan from Mr. Evans, when the loan

  was not legally owed pursuant to Florida law.

         68 .    LVNV was in possession of the original loan documents and thus knew, or should

  have known, that the loan contained an illegal interest rate in Florida.

         69.     WHEREFORE, Mr. Evans respectfully requests this Honorable Court enter

  judgment against LVNV for:

         a.      Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida Statutes;

         b.      Actual damages pursuant to Section 559.77(2), Florida Statutes;

         c.      Injunctive relief preventing LVNV from attempting to collect the alleged loan from

                 Mr. Evans pursuant to Section 559.77(2), Florida Statutes;

         d.      Reasonable costs and attorney’s fees pursuant to pursuant to Section 559.77(2),

                 Florida Statutes; and,

         e.      Such other relief that this Court deems just and proper.




                                              Page 10 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 11 of 14 PageID 14




                                  DEMAND FOR JURY TRIAL

         Mr. Evans hereby demands a trial by jury on all issues so triable.


  Respectfully submitted on April 6, 2021, by :


                                                             SERAPH LEGAL, P. A.

                                                             /s/ Thomas M. Bonan
                                                             Thomas M. Bonan, Esq.
                                                             Florida Bar No.: 118103
                                                             TBonan@SeraphLegal.com
                                                             1614 N. 19th St.
                                                             Tampa, FL 33605
                                                             Tel: 813-567-1230
                                                             Fax: 855-500-0705
                                                             Counsel for Plaintiff



  ATTACHED EXHIBIT LIST
  A   LVNV’s Florida CCA License Record, March 26, 2021
  B   Plaintiffs Experian Consumer Disclosure, March 17, 2021 - Redacted




                                             Page 11 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 12 of 14 PageID 15



                                              EXHIBIT A
                            LVNV’s Florida CCA License Record, March 26, 2021

    3/2612021                                                                               License Details




           REALSYSTEM
           Regulatory Enforcement and Licensing

                                                            Florida Office of Financial Regulation


        License Details
        Pfcsa "Search Ress&a*;o return to dm Search!%e&ui‘.s
        Press "Neve Search Cslena* ?s> do another search o‘ this type.
        Press 'New Nearer to start a near search.
              '




       License Number:CCA3902543                                                                                                      Current Date: 03&&2Q2 J 10:19 AM
       Name:                                                 LVNV ftiftOHG LLC

       license T y f M                                       Cor-isutr r           Agency
                                                                     ^
       Lscenswr Status:                                     Cuam Active Registration

       Leans* Status Etteo&f* Date.                          IIKEKSKO
       £ jspj»a&e*s Date:                                   1&314821
                  Cate cf Lsser&uf*:                         UF2&231’

       Addresses
       Business Mein Address                                    Address
                                                                                                              6801 S. CIMARRON ROAD
                                                                                                              SUITE 424-i
                                                                                                              LAS VEGAS. NV
                                                                                                              CLARK
                                                                                                              89113
                                                                                                              US
                                                                                                              View cn a mao

                                                                Phtem ffcanber .
                                                                                                                       -
                                                                                                              ( 702) 692 4012

       Mailing Address                                          Address
                                                                                                              55 BEATTIE PLACE
                                                                                                              SUITE 110
                                                                                                              LAS VEGAS , NV
                                                                                                              CLARK
                                                                                                              B911S
                                                                                                              US
                                                                                                              View on a mao


                                                                                                                                                 H u*          BY ',;




                                                                                    Page 12 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 13 of 14 PageID 16



                                 EXHIBIT B
       Plaintiffs Experian Consumer Disclosure, March 17, 2021 - Redacted

    3/17/2021                                                                     Experian - Access your credit report



        i-
                                                                            -
                                                                     YYRC R R7AH5 j                            Xm -' XM - ’” :
                                                                                                                           '
                                                                                                                                     '
                                                                                                                                         ?.   202   -   y$r. vvY vy
                                                                                                                                                                '




                                                                                                                                                                      I
                                                                                                                                                                      •




      Account name                                Account number           Recent balance             Date opened                Status
      AVANT                                                                $0 as of 11/28/2017        06/2016                    Closed,

      222 N LASALLE ST STE 1700
      CHICAGO, IL 60601
                                                  Type
                                                  Unsecured
                                                                           Credit limit or ori
                                                                           ginal amount
                                                                                                 -    Date of status
                                                                                                      11/2017
                                                                                                                                 Comment
                                                                                                                                 Completed investigation of FCRA
      800 712 5407
      Address identification number
                                                  Terms                    $5,000                     First reported                          -
                                                                                                                                 dispute consumer disagrees.
                                                  48 Months                High balance               07/2016                    Comment
      0771606745                                                           $0                         Responsibility             Purchased by another lender
      Sold to                                                              Monthly payment            individual                 Reinvestigation information
      SHERMAN ORIGINATOR HI LLC                                            $0                                                    This item remained unchanged from
                                                                           Recent payment                                        our processing of your dispute in
      Original creditor                                                    amount                                                Aug 2020.
      AVANT                                                                 $0

      Account history
       2017                                                                2016
       Nov    Oct   Sep   Aug   Jul   Jun   May    Apr   Mar   Feb   Jan   Dec     Nov   Oct   Sep   Aug   Juj
       a?           'JO         Yi    Y7           ;:x   Oh    CK           OK     OK    c<    Vi-   OK    r .- x.




      60 days past due as of Aug 2017
      30 days past due as of Jul 2017




                                                                           Page 13 of 14
Case 8:21-cv-01142-SDM-SPF Document 1-1 Filed 05/12/21 Page 14 of 14 PageID 17



                                 EXHIBIT B
       Plaintiffs Experian Consumer Disclosure, March 17, 2021 - Redacted

                 Account name                                      Account numbsr               Recent balance                Data opened                      Status
         i       RESURGENT/LVNV FUNDING                                                         34.834 as ef                  11/2017                          Ceftscttan account
                                                                                                03/03&021                                                      $4834 past due as
                                                                                                                                                               el Mar 2021.
                 PO BOX 1289                                       Typo                         Credit limit or ori-          Dais of status                   Comment
                 GREENVILLE SC 29602  .                            Debt Buyer                   ginal amount                  11/2017                          Account information disputed by
                 866 464 1163                                      Terms                        $4,834                        First reported                   consumer (Meats requirement of the
                 Address Identification number                     1 Months                     High balance                  D5/ Z018                         Fair Credit Reporting Act}.




                          : r -:?
                                '

                                                                                                             --
                                                                                                              Kr  ~
                                                                                                                                              :   1                                                   J3


     3/17/2021                                                                            Experian - Access your credit report
                 0427995161                                        On record until              30                            Responsibility                   Relitvsstigatlon information
                                                                   Apr 2024                     Monthly payment               Individual                       This item was updated from our pro-
                 Original creditor                                                                                                                             cessing ofyote dispute in Jul 2020.
                                                                                                30
                 WEBBANK
                                                                                                Recent payment
                                                                                                amount
                                                                                                30
                 Account history
                 2321                      2D2E                                                                             2319
         f        ViT Feb           SST:   DCS    KCM   an   Sep    Atg   id       Jua   \taf   Apr   Mar   Feb       Jan   Dec    Nw   Odt   Sep      teij)     Jul   Jui   May   fise   Mar   FtS
                                                             .'
                                                              »      •    ••
                                     s!                       vt
                                                                    '      '                           V               V     C     -              :/




         |
                  3 r>
                  *r
                         2Cie
                          Dt»n              **          ;
                                                             .
                                                             M      Jjn   M
                                                                          *
                                                                               ,

         I
                 CoSsction as of May 2016 to Mar 2021

                 Balance history
                 The following dBta wiS BopBar in the foSowing format:
                 Date:account balance / dale payment received / scheduled payment arroum ( actual arsount paid
                 Fob 2021:$4,834 ! No data / No data / No date
                 Jan 2021; $4,834 / No date ! No date ! No data
                                     .
                 Dec 2020: S4 B34 / No date / No date ! No date
                 Nov 2020: $4.834 f No dote / No data l No data
                 Oct 2020: $4,034 / No data / No data / No date
         i       Sep 2020: $4,634 / No data / No data V No dais
         i
                 Aug 2020: $4,634 i No date / No data1 No date
                 Jul 2620:$4,834 / No date / No data ! $0
                 Jun 2020: $4,834 / No data i No data / No date
                 May 2026: $4,834 f No date / No date / No data.
                 Apr 2070; $4,834 / No date r No date / No date
                 Mar 2070:$4,834 / No data / No date / No date
                 Feb 2020:$4,834 / No data / No date f No data
                 Jan 2020:$4,6341 No data / No date / No data
                 Dec. 2019:$4,834 / No date / No date / No data
                 Nov 2019: $4,834 / No date I No data / No data
                 Oct 2019: $4,8341 No date / No data / No date
                 Sep 2019: $4,634 / No data l No data / No data
                 Aug 2019: 54,834 / No ante f No date i No date
                 Jul 2019:$4,834 / No data / No dataNo date
                 Jun 2019: $4,834 / No data / No date f No data
                 Apr 2019: S4.834 / No data l No data f No date
                 Apr 2019: $4,834 / No data / No data / No date
                 Mar 2613:$4,634 / No data / No data / No date
                 The original amount of this Bccount was $4,834




                                                                               Page 14 of 14
